Title: From Alexander Hamilton to Thomas Lloyd Moore, [30] September [1799]
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York Sepr. 30, 1799 
          
          I have received your letter of the twenty eighth instant, and shall make but one inquiry more with respect to the unfortunate affair between Lt. Sharp and Captain Johnston. You will be so good as to inform me of the particular subject on which the political dispute turned, and of the sentiments principles that were maintained by the respective parties. The information I am anxious to receive. I am pleased with the pains you have taken to discourage a repetition of such instances. If an example were wanting to illustrate the pernicious effects of drinking to intoxication, the present unfortunate affair would be a very instructive one. How necessary is it to discountenance by as well by the means which affect the pride and delicacy of Officers as by those which are furnished by the principles of discipline, to discountenance so ungentlemanly a propensity! You have the leave of absence which you request—
          With great consn I am S—
          Col. Moore—
          
            P.S. The want of experience is too common circumstance in the officer of that rank from which it is permitted to make appointments in the Staff. I wish you  to mention such persons as give indications of those qualities which will fit  them for the departments of the Inspectorship and the Quarter Master.
          
        